UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No.   99-1620



MUHAMMED ABDULJABAR,

                                                Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Daniel E. Klein, Jr., Chief Magistrate
Judge. (CA-98-2193-DKC)


Submitted:   September 30, 1999             Decided:   October 18, 1999


Before WILKINS, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan M. Perlman, Silver Spring, Maryland, for Appellant. Lynne A.
Battaglia, United States Attorney, Allen F. Loucks, Assistant
United States Attorney, Arthur J. Fried, General Counsel, Charlotte
Hardnett, Principal Deputy General Counsel, John M. Sacchetti, As-
sociate General Counsel, George G. Davidson, Office of the General
Counsel, SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Muhammed   Abduljabar   appeals   the   magistrate   judge’s   order

granting summary judgment to the Commissioner of Social Security on

Abduljabar’s claim for disability insurance benefits.*           Having re-

viewed the briefs and the administrative record, we find that sub-

stantial evidence supported the Administrative Law Judge’s (“ALJ”)

decision denying benefits. Accordingly, we affirm on the reasoning

of the magistrate judge.      See Abduljabar v. Apfel, CA-98-2193-DKC

(D. Md. Mar. 8, 1999).      Additionally, we note that the ALJ’s opin-

ion   properly   assessed   Abduljabar’s   credibility     and   accurately

considered the evidence of Abduljabar’s attention deficit disorder.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                                   AFFIRMED




      *
       The parties consented to the jurisdiction of the magis-
trate judge pursuant to 28 U.S.C. § 636(c)(1) (1994).


                                    2